Application by appellant in the second above-entitled proceeding for an order enjoining the City of New York, or any agency or authority acting in its behalf, from removing appellant from commercial space occupied by it, located at 9-15 Richards Street, Borough of Brooklyn, City of New York, during the period of emergency proclaimed by chapter 3 of the Laws of 1945 as now or hereafter extended.
Order denying appellant’s motion for an injunction and for other relief, unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ. [186 Misc. 603.]